    Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 1 of 13. PageID #: 1325




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                       ) CASE NO. 4:19-CR-056
                                                )
                              Plaintiff,        ) JUDGE BENITA Y. PEARSON
                                                )
               v.                               )
                                                )
RYAN P. SHERIDAN,                               )
                                                )
                              Defendant.        ) FIRST FINAL ORDER OF FORFEITURE

       It appears to the Court that proper proceedings for the issuance of this First Final Order of

Forfeiture have been had in this case as follows:

       1.      By the Preliminary Order of Forfeiture (R. 123), filed on October 10, 2019, the

following properties were forfeited to the United States under 18 U.S.C. § 982(a)(7) (health care

fraud) and 18 U.S.C. § 982(a)(1) (money laundering) for disposition in accordance with law,

subject to the provisions of 21 U.S.C. § 853(n) [as incorporated by 18 U.S.C. § 982(b)(1)]:

       •       $2,244,772.28 seized pursuant to the execution of a federal seizure warrant on
               October 18, 2017, from Huntington National Bank Account Number ******3545,
               in the name of Sheridan Enterprises, LLC (authorized signer: RYAN
               SHERIDAN).

       •       $390,066.00 in U.S. Currency seized pursuant to the execution of a federal search
               warrant on October 18, 2017, at the residence of RYAN SHERIDAN.

       •       2016 Cadillac Escalade ESV, VIN: 1GYS4JKJ8GR403801, seized pursuant to the
               execution of a federal seizure warrant on January 10, 2018, at the residence of
               RYAN SHERIDAN. The vehicle is titled to Braking Point Recovery Center,
               LLC.
    Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 2 of 13. PageID #: 1326



       •       1981 DeLorean DMC Gullwing (“Back to the Future” vehicle), Vehicle ID
               Number: SCEDT26T1BD006297, seized pursuant to the execution of a federal
               seizure warrant on January 10, 2018. The vehicle is titled to Sheridan’s Cool
               Cars, LLC.

       •       1959 Cadillac Hearse (“Ghostbusters” vehicle), VIN: 59Z023268, seized pursuant
               to the execution of a federal seizure warrant on January 10, 2018, at the residence
               of RYAN SHERIDAN. The vehicle is titled to RYAN P. SHERIDAN.

       •       1995 Chevrolet Caprice Classic Wagon (“Batmobile”), Vehicle ID Number:
               1G1BL82P4SR124711, seized pursuant to the execution of a federal seizure
               warrant on January 10, 2018. The vehicle is titled to RYAN P. SHERIDAN.

       •       2015 Chevrolet Silverado 2500, VIN: 1GC2KVEG7FZ533179, seized pursuant to
               the execution of a federal seizure warrant on January 10, 2018. RYAN P.
               SHERIDAN purchased the vehicle on or about October 18, 2016, and it is titled to
               Braking Point Leasing, LLC.

       •       Contents of LPL Financial Account 68**-****. RYAN SHERIDAN is the sole
               account holder on the account. A federal seizure warrant was executed against
               the account on February 2, 2018. As of August 31, 2019, the balance of the
               account was $319,364.92.

       •       The real property located at 41079 Spring Hill Drive, Leetonia, Columbiana
               County, Ohio; Parcel Numbers: 16-01867.028 and 16-01867.009. RYAN P.
               SHERIDAN purchased the property on or about September 22, 2016, and it is
               titled to 41079 Spring Hill Drive, LLC.

       •       2016 Cadillac CTS, VIN: 1G6AY5SX9G0100440. RYAN SHERIDAN
               purchased the vehicle on or about June 26, 2017, and it is titled to Braking Point
               Leasing, LLC.

       •       The real property located at 448 Marshall Road, Girard, Trumbull County, Ohio;
               Permanent Parcel Nos. 26-058775, 14-247100, 14-505036, and 14-505035.
               RYAN P. SHERIDAN purchased the property on or about May 26, 2016, and it is
               titled to RYAN SHERIDAN. 1


       1
               Additionally, in the Preliminary Order of Forfeiture (R. 123), the following
properties also were initially forfeited to the United States under 18 U.S.C. § 982(a)(7) and 18
U.S.C. § 982(a)(1):

      •       The 50% ownership interest of Sheridan Enterprises, LLC, in C & S Land
Holdings, LLC - and the 50% ownership interest of Sheridan Enterprises, LLC, in the
commercial real property located at 25 N. Canfield Niles Road, Youngstown, Ohio (Parcel
Number: 48-029-0-028.00-0). The property is titled to C & S Land Holdings, LLC; and,

                                                 2
    Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 3 of 13. PageID #: 1327



       2.      Following the entry of a preliminary order of forfeiture, the United States is

required to “publish notice of the order and send notice to any person who reasonably appears to

be a potential claimant with standing to contest the forfeiture in the ancillary proceeding.” See,

Rule 32.2(b)(6)(A) of the Federal Rules of Criminal Procedure.

       3.      In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal

Rules of Criminal Procedure, notice of the Preliminary Order of Forfeiture (R. 123) was posted

on an official government internet site for at least 30 consecutive days, beginning on October 12,

2019 and ending on November 10, 2019.

       4.      No third party claims to the subject properties were made as a result of the

internet notification. (Docket Report).

       5.      Sheridan Enterprises, LLC, was a potential third party claimant to the

$2,244,772.28 seized from Huntington National Bank Account Number ******3545. As set

forth at ¶ 3(a) of defendant Sheridan’s Agreement – Re: Forfeiture (R. 118, PageID 735),

Sheridan Enterprises, LLC, has: (i) consented to the forfeiture of the property under 18 U.S.C.

§ 982(a)(7) and 18 U.S.C. § 982(a)(1); and, (ii) stated that it will not contest the United States’

forfeiture action against the property.

       6.      Braking Point Recovery Center, LLC, was a potential third party claimant to the

2016 Cadillac Escalade ESV, VIN: 1GYS4JKJ8GR403801. As set forth at ¶ 3(b) of defendant




      •      2015 Chevrolet Suburban 1500, VIN: 1GNSKJKC2FR642960. RYAN P.
SHERIDAN purchased the vehicle on or about August 19, 2016, and it is titled to Braking Point
Recovery Center LLC.

       These properties will be the subject of separate final orders.



                                                  3
    Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 4 of 13. PageID #: 1328



Sheridan’s Agreement – Re: Forfeiture (R. 118, PageID 735-736), Braking Point Recovery

Center, LLC, has: (i) consented to the forfeiture of the property under 18 U.S.C. § 982(a)(7) and

18 U.S.C. § 982(a)(1); and, (ii) stated that it will not contest the United States’ forfeiture action

against the property.

       7.      Sheridan’s Cool Cars, LLC, was a potential third party claimant to the 1981

DeLorean DMC Gullwing (“Back to the Future” vehicle), VIN: SCEDT26T1BD006297. As set

forth at ¶ 3(c) of defendant Sheridan’s Agreement – Re: Forfeiture (R. 118, PageID 736),

Sheridan’s Cool Cars, LLC, has: (i) consented to the forfeiture of the property under 18 U.S.C.

§ 982(a)(7) and 18 U.S.C. § 982(a)(1); and, (ii) stated that it will not contest the United States’

forfeiture action against the property.

       8.      Braking Point Leasing, LLC, was a potential third party claimant to the 2015

Chevrolet Silverado 2500, VIN: 1GC2KVEG7FZ533179; and, the 2016 Cadillac CTS, VIN:

1G6AY5SX9G0100440. As set forth at ¶ 3(d) of defendant Sheridan’s Agreement – Re:

Forfeiture (R. 118, PageID 736), Braking Point Leasing, LLC, has: (i) consented to the forfeiture

of the properties under 18 U.S.C. § 982(a)(7) and 18 U.S.C. § 982(a)(1); and, (ii) stated that it

will not contest the United States’ forfeiture action against the properties.

       9.      41079 Spring Hill Drive, LLC, was a potential third party claimant to the real

property located at 41079 Spring Hill Drive, Leetonia, Columbiana County, Ohio (Parcel Nos.:

16-01867.028 and 16-01867.009). As set forth at ¶ 3(e) of defendant Sheridan’s Agreement –

Re: Forfeiture (R. 118, PageID 736), 41079 Spring Hill Drive, LLC, has: (i) consented to the

forfeiture of the property under 18 U.S.C. § 982(a)(7) and 18 U.S.C. § 982(a)(1); and, (ii) stated

that it will not contest the United States’ forfeiture action against the property.




                                                   4
    Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 5 of 13. PageID #: 1329



        10.    Co-defendant Jennifer M. Sheridan, the former wife of defendant Sheridan, was a

potential third party claimant to certain of the subject properties. With respect to forfeiture,

Jennifer Sheridan agreed as follows at ¶ 4 (PageID 683) of her plea agreement (R. 113):

                Defendant has reviewed the forfeiture specification contained in the Indictment.
        Defendant states that she is not the owner of any of the properties listed therein. Further,
        Defendant waives any interest – dower or otherwise – in the properties, and will not
        contest the forfeiture action instituted by the United States against them. 2

        11.    Kristin Sheridan, nee Stalnaker, the wife of defendant Sheridan, was a potential

third party claimant (dower) to the following subject property:

        The real property located at 448 Marshall Road, Girard, Trumbull County, Ohio;
        Permanent Parcel Nos. 26-058775, 14-247100, 14-505036, and 14-505035. RYAN P.
        SHERIDAN purchased the property on or about May 26, 2016, and it is titled to RYAN
        SHERIDAN.

        12.    By an Agreement (R. 122-2), filed on October 9, 2019, Kristin Sheridan

disclaimed any interest in the 448 Marshall Road property, consented to its forfeiture and,

further, agreed that she will not contest the forfeiture action instituted by the United States

against it.

        13.    Based upon the foregoing, and in accordance with 21 U.S.C. § 853(n)(7), this

First Final Order of Forfeiture is entered as follows: 3




        2
               It is noted that each of the subject properties was listed in the forfeiture
specification contained in the Indictment. See, R. 1: Indictment, at paragraphs 112-114 (PageID
33-38).

        3
              In this regard, it is noted that defendant Sheridan consented, pursuant to Rule
32.2(b)(4)(A) of the Federal Rules of Criminal Procedure, that the forfeiture of the subject
properties would become final as to him upon the Court’s entry of the Preliminary Order of
Forfeiture. See, R. 118: Agreement – Re: Forfeiture, at p. 9, ¶ 4 (PageID 737).

                                                  5
    Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 6 of 13. PageID #: 1330



        IT IS ORDERED, ADJUDGED, AND DECREED:

        14.     The following properties are finally forfeited to the United States under 18 U.S.C.

§ 982(a)(7) (health care fraud) and 18 U.S.C. § 982(a)(1) (money laundering), and no right, title,

or interest shall exist in any other party:

        •       $2,244,772.28 seized pursuant to the execution of a federal seizure warrant on
                October 18, 2017, from Huntington National Bank Account Number ******3545,
                in the name of Sheridan Enterprises, LLC (authorized signer: RYAN
                SHERIDAN).

        •       $390,066.00 in U.S. Currency seized pursuant to the execution of a federal search
                warrant on October 18, 2017, at the residence of RYAN SHERIDAN.

        •       2016 Cadillac Escalade ESV, VIN: 1GYS4JKJ8GR403801, seized pursuant to the
                execution of a federal seizure warrant on January 10, 2018, at the residence of
                RYAN SHERIDAN. The vehicle is titled to Braking Point Recovery Center,
                LLC.

        •       1981 DeLorean DMC Gullwing (“Back to the Future” vehicle), Vehicle ID
                Number: SCEDT26T1BD006297, seized pursuant to the execution of a federal
                seizure warrant on January 10, 2018. The vehicle is titled to Sheridan’s Cool
                Cars, LLC.

        •       1959 Cadillac Hearse (“Ghostbusters” vehicle), VIN: 59Z023268, seized pursuant
                to the execution of a federal seizure warrant on January 10, 2018, at the residence
                of RYAN SHERIDAN. The vehicle is titled to RYAN P. SHERIDAN.

        •       1995 Chevrolet Caprice Classic Wagon (“Batmobile”), Vehicle ID Number:
                1G1BL82P4SR124711, seized pursuant to the execution of a federal seizure
                warrant on January 10, 2018. The vehicle is titled to RYAN P. SHERIDAN.

        •       2015 Chevrolet Silverado 2500, VIN: 1GC2KVEG7FZ533179, seized pursuant to
                the execution of a federal seizure warrant on January 10, 2018. RYAN P.
                SHERIDAN purchased the vehicle on or about October 18, 2016, and it is titled to
                Braking Point Leasing, LLC.

        •       Contents of LPL Financial Account 68**-****. RYAN SHERIDAN is the sole
                account holder on the account. A federal seizure warrant was executed against
                the account on February 2, 2018. As of August 31, 2019, the balance of the
                account was $319,364.92.




                                                 6
    Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 7 of 13. PageID #: 1331



        •       2016 Cadillac CTS, VIN: 1G6AY5SX9G0100440. RYAN SHERIDAN
                purchased the vehicle on or about June 26, 2017, and it is titled to Braking Point
                Leasing, LLC.

        15.     The United States shall seize and take control of these properties, and shall

dispose of them in accordance with law.

        16.     The United States shall seize and take control of the following property, and it

hereby is finally forfeited to the United States under 18 U.S.C. § 982(a)(7) and 18 U.S.C.

§ 982(a)(1), and no right, title, or interest shall exist in any other party:

        •       The real property located at 41079 Spring Hill Drive, Leetonia, Columbiana
                County, Ohio; Parcel Numbers: 16-01867.028 and 16-01867.009. RYAN P.
                SHERIDAN purchased the property on or about September 22, 2016, and it is
                titled to 41079 Spring Hill Drive, LLC.

The legal description of the property is as follows:

Parcel Number 1: 16-01867.028. Situated in the County of Columbiana, State of Ohio and the
Township of Fairfield:

Situated in the Northwest Quarter of Section 20, Fairfield Township (T-12, R-2), Columbiana
County and State of Ohio and being further bounded and described as follows:

Beginning for reference at an iron pin found on the northwest corner of Section 20 said iron pin
also being on the centerline of Bonesville School Road, a sixty foot wide Road and being at the
northwest corner of the Retreat-Second Addition, as recorded in Plat Book 16, Page 62 of the
Columbiana County Record of Plats; thence South 0 degrees 02 minutes 46 seconds East
(reference bearing) along the west line of Section 20 and the west line of Lots 13 and 14 of said
Retreat-Second Addition a distance of 647.84 feet to a 5/8 inch iron pin set at the southwest
corner of Lot 14 and being the true place of beginning of the parcel herein; thence North 50
degrees 06 minutes 45 seconds East along the southerly line of said Lot 14, a distance of 370.30
feet to a 5/8” iron pin found on the southerly right of way line of Spring Hill Drive, a sixty foot
wide Road; thence along said southerly right of way line of Spring Hill Drive along a curve to
the left having a central angle of 80 degrees 50 minutes 44 seconds, a radius of 60 feet, an arc
length of 84.66 feet. A tangent of 51.11 feet, a chord length of 77.81 feet and a chord bearing of
South 80 degrees 18 minutes 30 seconds East to an iron pin found at a point of curvature of said
southerly right of way line of Spring Hill Drive along a curve to the right, having a central angle
of 49 degrees 40 minutes 47 seconds, a radius of 25.00 feet, an arc length of 21.68 feet and a
chord bearing North an arc length of 21.68 feet, a tangent of 11.57 feet, a chord length of 21.00
feet and a chord bearing of North 84 degrees 06 minutes 32 seconds East to an iron pin found at
a point of tangency of said southerly right of way line of Spring Hill Drive; thence continuing
along said southerly right of way line of Spring Hill Drive South 71 degrees 03 minutes 04

                                                    7
    Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 8 of 13. PageID #: 1332



seconds East, a distance of 134.49 feet to an iron pin found on a point of curvature on the
westerly right of way line of proposed Wilderness Drive, a sixty foot wide Road; thence along
said westerly right of way line of proposed Wilderness Drive on a curve to the right having a
central angle of 103 degrees 54 minutes 21 seconds, a radius of 25.00, an arc length of 45.34
feet, a tangent of 31.94 feet, a chord length of 39.38 feet, and a chord bearing of South 19
degrees 05 minutes 54 seconds East to an iron pin found at a point of tangency of said westerly
right of way line of proposed Wilderness Drive; thence South 32 degrees 51 minutes 17 seconds
West continuing with said westerly right of way a distance of 282.78 feet to a 5/8” iron pin set at
a point of curvature; thence continuing with said westerly right of way on a curve to the left
having a central angle of 31 degrees 19 minutes 19 seconds, a radius of 480.00, an arc length of
262.40 feet, a tangent of 134.57 feet, a chord length of 259.15 feet, and a chord bearing of South
17 degrees 11 minutes 37 seconds West to a 5/8 inch iron pin set at a point of tangency; thence
South 1 degree 31 minutes 58 seconds West continuing with said westerly right of way line, a
distance of 211.01 feet to a 5/8 inch iron pin set; thence South 89 degrees 57 minutes 14 seconds
West a distance of 285.71 feet to a 5/8 inch iron pin set on aforesaid west line of Section 20, said
iron pin also being the west property line of Charles L. Beiling, Trustee of the Charles L. Beiling
Trust, as recorded in ORV 832, Page 484 of the Columbiana County Record of Deeds; thence
North 0 degrees 02 minutes 46 seconds west along said west line of Section 20, and along said
lands of Beiling, a distance of 550.64 feet to the place of beginning, containing 5.810 acres of
land, more or less and being subject to all legal highways, rights of way and easements. The
bearings cited herein are based upon an assumed meridian. The above described parcel formerly
being a part of the aforesaid property owned by Charles L. Beiling Trustee, as recorded in ORV
832, Page 484 of said county record of deeds. This description was prepared by David E.
Vollnogle, Ohio Registered Surveyor No. 6958 in July 2006 and is based upon a survey
supervised by him.

Parcel Number 2: 16-01867.009. Known as and being a tract of land situated in the Northwest
Quarter of Section #20, Fairfield Township, Township #12, range #2, Columbiana County, State
of Ohio and being more fully described as follows: Beginning with the Northwest corner of said
Section #20, Thence S. 00° 03’-46” E with the section line a distance of 1198.65 feet to an iron
pin found at the southwest corner of lands now or formerly of Donald R. & Dawn M. Arthurs
(O.R.V. #1482, Page #514) and the true place of beginning of the tract of land herein described;
Thence N. 89° 57’ 04” E with the south line of said Arthurs lands, a distance of 285.64 feet to an
iron pin found at the southeast corner of said Arthurs lands, thence N 01° 34’ 12” E with the east
line of said Arthurs lands a distance of 211.l l feet to an iron pin found, thence continuing with
the east line of said Arthurs lands with a curve to the right having a radius of 480.00 feet, an arc
length of 262.41 feet, a chord bearing of N 17° 10’ 38” E and a chord distance of 259.15 feet to
an iron pin set, thence continuing with the east line of said Arthurs lands N 32° 51’ 54” E
distance of 282.78 feet to an iron pin found, thence S 57° 08’ 06” E with the southerly line of
Wilderness Drive a distance of 60.00 feet to an iron pin set, thence N 32° 51’ 54” E with the cast
line of said Wilderness Drive a distance of 27.24 feet to an iron pin found, thence with said
Wilderness Drive with a curve to the right having a radius of 25.00 feet, an arc length of 33.17
feet, a chord bearing of N 70° 49’ 30” E and a chord distance of 30.79 feet to an iron pin found,
thence S 71° 03’ 04” E with the south line of Spring Hill Drive a distance of 125.44 feet to an
iron pin found at the northwest corner of Lot #15 of The Retreat 2nd Addition as recorded in Plat
Book #16, Page #62 of the Columbiana County Record of Plats, thence S 00° 03’ 46” E with the

                                                 8
    Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 9 of 13. PageID #: 1333



west line of said Lot #15 and the west line of lands now or formerly of Charles L. Beiling
Trustee of the Charles L. Beiling Trust (O.R.V. #832, Page #484) a distance of 1279.35 feet to
an iron pin set, but passing through an iron pin found at a distance of 484.12 feet at the southwest
corner of said Lot #15 and an iron pin set at a distance of 909.35 feet, thence N 89° 54’ 51” W
with the north line of lands now or formerly of William T. & Sandra E. Vidis (O.R.V. #1766,
Page #715, Joseph C. & Susan R. Flasco (O.R.V. #l070, Page #851), Jennifer J. Gallo (0.R.V.
#1720, Page #54) and Aaron & Dawn Schwab (O.R.V. #1632, Page #285) a distance of 735.03
feet to an iron pin found at the northwest corner of said Schwab lands, thence N 00° 03’ 46” W
with the west section line a distance of 622.17 feet to the place of beginning of the tract of land
herein described. Containing in area 16.5454 acres and being subject to all legal highways, right
of ways and easements. All iron pins set are 5/8” in diameter re-bar 30” long with I.D. Caps
bearing Chamberlin #6744. The reference bearing of S 71° 03’ 04” E was assumed for the center
line of Spring Hill Drive. This description is based on a survey prepared by Keith A.
Chamberlin P.S. #6744 January 4, 2013 and being a part of lands now or formerly of Charles L.
Beiling, Trustee of the Charles L. Beiling Trust (0.R.V. #832, Page 484).

The record owner of the property is 41079 Spring Hill Drive, LLC. It acquired title through
Instrument #2017-00001598, Book 2202, Page 569, of the Deed Records of Columbiana County,
Ohio.

       17.     The United States shall dispose of this property – namely, the real property

located at 41079 Spring Hill Drive, Leetonia, Columbiana County, Ohio (Parcel Numbers: 16-

01867.028 and 16-01867.009) - in accordance with law and, particularly, the proceeds of the sale

of the property shall be paid as follows:

       a.)     To the United States Marshals Service for the payment of all reasonable expenses

incurred in the rehabilitation/preservation of the property pending its sale, and for payment of the

reasonable costs of the sale of the property.

       b.)     All outstanding property taxes.

       c.)     Other encumbrances, if any, due and owing in accordance with federal law.

       d.)     The balance of the sale proceeds remaining after the above disbursements shall be

paid/forfeited to the United States.




                                                 9
   Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 10 of 13. PageID #: 1334



        18.     The United States shall seize and take control of the following property, and it

hereby is finally forfeited to the United States under 18 U.S.C. § 982(a)(7) and 18 U.S.C.

§ 982(a)(1), and no right, title, or interest shall exist in any other party:

        •       The real property located at 448 Marshall Road, Girard, Trumbull County, Ohio;
                Permanent Parcel Nos. 26-058775, 14-247100, 14-505036, and 14-505035.
                RYAN P. SHERIDAN purchased the property on or about May 26, 2016, and it is
                titled to RYAN SHERIDAN.

The legal description of the property is as follows:

Parcel 1 (Permanent Parcel No. 26-058775)

Situated in the Village of McDonald, County of Trumbull and State of Ohio;

Known as being Out Lot 5 in said Village of McDonald and being further bounded and described
as follows:

Commencing at a monument found at the intersection of the centerline of Carlton Street with the
southerly right-of-way line of Marshall Road; Thence along said Carlton Street centerline, North
04 degrees 50 minutes 40 seconds East a distance of 30.00 feet to the intersection of said Carlton
Street centerline with the centerline of said Marshall Road; Thence along said Marshall Road
centerline, North 86 degrees 03 minutes 00 seconds West a distance of 380.13 feet to a point on
an easterly line of lands now or formerly of Busby Outdoor, LLC as recorded in O.R. 1207 at
Page 301 of the Trumbull County Record of Deeds; Thence by the next two courses along said
Busby lands, on a curve to the left having a radius of 5829.65 feet an arc distance of 71.17 feet
with a chord distance of 71.17 feet bearing North 10 degrees 23 minutes 35 seconds West to a
point of tangency; Thence North 10 degrees 44 minutes 34 seconds West a distance of 66.57 feet
to an iron pin set and the true Point of Beginning of the parcel of land herein described;

Thence continuing along said Busby lands, North 10 degrees 44 minutes 34 seconds West a
distance of 790.98 feet to an iron pin set on a southerly line of lands now or formerly of the
Standard Slag Company; Thence by the next three, courses along said Standard Slag lands, South
86 degrees 02 minutes 00 seconds East a distance of 10.38 feet to an iron pin set; Thence North
10 degrees 44 minutes 34 seconds West a distance of 20.04 feet to an iron pin set; Thence South
86 degrees 42 minutes 03 seconds East a distance of 176.56 feet to a 5/8” iron pin (ID Daniel)
found on the westerly line of lands now or formerly of Blanche E. Virgien et al; Thence along
said Virgien lands and other lands of the Grantor, South 02 degrees 34 minutes 57 seconds West
a distance of 786.72 to the Point of Beginning and containing within said bounds 1.683 acres of
land.

Parcel 2 (Permanent Parcel No. 14-247100)

Situated in the City of Girard, County of Trumbull and State of Ohio;

                                                   10
   Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 11 of 13. PageID #: 1335



Known as being Out Lot 2 in said City of Girard and being further bounded and described as
follows:

Commencing at a monument found at the intersection of the centerline of Carlton Street with the
southerly right-of-way line of Marshall Road; Thence along said Carlton Street Centerline, North
04 degrees 50 minutes 40 seconds East a distance of 30.00 feet to the intersection of said Carlton
Street centerline with the centerline of said Marshall Road and the true Point of Beginning of the
parcel of land herein described; Thence along said Marshall Road centerline, North 86 degrees
03 minutes 00 seconds West a distance of 350.13 feet to a point on an easterly line of lands now
or formerly of Busby Outdoor, LLC; Thence by the next two courses along said Busby lands
passing over an iron pin set at 30.94 feet on a curve to the left having a radius of 5829.65 feet an
arc distance of 71.17 feet with a chord distance of 71.17 feet bearing North 10 degrees 23
minutes 35 seconds West to a point of tangency; Thence North 10 degrees 44 minutes 34
seconds West a distance of 66.57 feet to an iron pin set at the southerly corner of other lands of
the Grantor; Thence along said other lands of the Grantor, North 02 degrees 34 minutes 57
seconds East a distance of 737.89 feet to an iron pin set on the southerly right-of-way line of
Crandon Lane; Thence along said southerly right of way line, South 86 degrees 02 minutes 00
seconds East a distance of 459.71 feet to an iron pin set on the westerly right-of-way line of said
Crandon Lane; Thence along said westerly right of way line, South 04 degrees 36 minutes 02
seconds East a distance of 850.34 feet to an iron pin set on the northerly right-of-way line of said
Marshall Road, Thence along said Marshall Road right-of-way line; South 86 degrees 03 minutes
00 seconds East a distance of 20.22 feet to a point on the centerline of said Crandon Lane;
Thence along said Crandon Lane centerline, as projected, South 04 degrees 36 minutes 02
seconds East a distance of 30.34 feet to a point at the Intersection of said Crandon Lane
centerline with said Marshall Road centerline; Thence along said Marshall Road centerline,
North 86 degrees 03 minutes 00 seconds West a distance of 178.62 feet to the Point of Beginning
and containing within said bounds 10.258 acres of land of which 0.386 acres are within right-of-
way.

Parcel 3 (Permanent Parcel No. 14-505036)

Situated in the City of Girard, County of Trumbull and State of Ohio;

Known as being part of Lot 10 in said City of Girard and being further bounded and described as
follows:

Commencing at a monument found at the intersection of the centerline of Carlton Street with the
southerly right-of-way line of Marshall Road; Thence along said Carlton Street centerline, North
04 degrees 50 minutes 40 seconds East a distance of 30.00 feet to the intersection of said Carlton
Street centerline with the centerline of said Marshall Road; Thence along said Marshall Road
centerline, South 86 degrees 03 minutes 00 seconds East a distance of 178.62 feet to the
intersection of said Marshall Road centerline with the centerline of Crandon Lane, as projected,
and the true Point of Beginning of the parcel of land herein described; Thence along said
projected Crandon Lane centerline, North 04 degrees 36 minutes 02 seconds West a distance of
30.34 feet to a point on the northerly right-of-way of said Marshall Road; Thence along said
Marshall Road right-of-way line, South 86 degrees 03 minutes 00 seconds East a distance of

                                                11
   Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 12 of 13. PageID #: 1336



20.22 feet to an iron pin set on the easterly right-of-way of said Crandon Lane; Thence along
said easterly right of way line, North 04 degrees 36 minutes 02 seconds West a distance of
870.56 feet to an iron pin set on the southerly line of lands now or formerly of Blanche E.
Virgien et al; Thence along said Virgien lands, South 86 degrees 02 minutes 00 seconds East,
passing over an iron pin set at 270.28 feet, a total distance of 275.67 feet to the low water mark
of the Mahoning River; Thence by the next four courses along said low water mark, South 17
degrees 55 minutes 54 seconds East a distance of 159.95 feet to a point; Thence South 24
degrees 22 minutes 54 seconds East a distance of 297.40 feet to a point; Thence South 26
degrees 29 minutes 42 seconds East a distance of 154.21 feet to a point; Thence South 24
degrees 37 minutes 01 seconds East a distance of 159.12 feet to the northeasterly corner of lands
now or formerly of George D. Potter, Jr. and Joan B. Potter; Thence along said Potter lands and
lands of the City of Girard and Charlotte M. Kortes and other lands of the Grantor, North 86
degrees 03 minutes 00 seconds West, passing over an iron pin set at 5.69 feet a total distance of
277.06 feet to a 5/8” iron pin found at the northwesterly corner of said Grantors other lands;
Thence along said Grantor’s other lands, South 03 degrees 57 minutes 00 seconds West passing
over an iron pin set at 177.90 feet, a total distance of 207.90 feet to a point on said Marshall
Road centerlines; Thence along said Marshall Road centerline, North 86 degrees 03 minutes 00
seconds West a distance of 239.87 feet to the Point of Beginning and containing within said
bounds 7.287 acres of land of which 0.167 acres are within right-of-way.

Parcel 4 (Permanent Parcel No. 14-505035)

Situated in the City of Girard, County of Trumbull and State of Ohio;

Known as being part of Lot 10 in said City of Girard and being further bounded and described as
follows:

Commencing at a monument found at the intersection of the centerline of Canton Street with the
southerly right-of-way line of Marshall Road; Thence along said Carlton Street centerline, North
04 degrees 50 minutes 40 seconds East a distance of 30.00 feet to the intersection of said Carlton
Street centerline with the centerline of said Marshall Road; Thence along said Marshall Road
centerline, South 86 degrees 03 minutes 00 seconds East a distance of 418.49 feet to a
southeasterly corner of other lands of the Grantor and the true Point of Beginning of the parcel of
land herein described; Thence by the next two courses along said Grantor’s other lands, North 03
degrees 57 minutes 00 seconds East, passing over an iron pin set at 30.00 feet, a total distance of
207.90 feet to a 5/8” iron pin found; Thence South 86 degrees 03 minutes 00 seconds East a
distance of 105.60 feet to an iron pin set at the northwesterly corner of lands now or formerly of
Charlotte M. Kortes; Thence along said Kortes lands, South 03 degrees 57 minutes 00 seconds
West, passing over an iron pin set at 177.90 feet, a total distance of 207.90 feet to a point on said
Marshall Road centerline; Thence along said Marshall Road centerline, North 86 degrees 03
minutes 00 seconds West a distance of 105.60 feet to the Point of Beginning and containing
within said bounds 0.504 acres of land of which 0.073 acres are within right-of-way.

The above described parcels were surveyed under the supervision of Haven R. Grover,
Registered Surveyor No. 6971, of WRLC, LLC on October 19, 2012, but subject to all legal
highways and easements of record.

                                                 12
   Case: 4:19-cr-00056-BYP Doc #: 143 Filed: 12/18/19 13 of 13. PageID #: 1337



Basis of Bearing of the above described parcel being the centerline of Marshall Road, held at
North 86 degrees 03 minutes 00 seconds West as shown on a survey for VSX Realty
Development in May 2003. All iron pins set are 5/8” rebar with identification cap.

The record owner of the property is Ryan Sheridan. He acquired title through Instrument No.
201605310009616 of the Deed Records of Trumbull County, Ohio.

       19.     The United States shall dispose of this property – namely, the real property

located at 448 Marshall Road, Girard, Trumbull County, Ohio (Permanent Parcel Nos. 26-

058775, 14-247100, 14-505036, and 14-505035) - in accordance with law and, particularly, the

proceeds of the sale of the property shall be paid as follows:

       a.)     To the United States Marshals Service for the payment of all reasonable expenses

incurred in the rehabilitation/preservation of the property pending its sale, and for payment of the

reasonable costs of the sale of the property.

       b.)     All outstanding property taxes.

       c.)     Other encumbrances, if any, due and owing in accordance with federal law.

       d.)     The balance of the sale proceeds remaining after the above disbursements shall be

paid/forfeited to the United States.

       20.     The forfeiture aspect of this case remains pending as to the properties set forth in

footnote 1, above.

                        18th day of December, 2019.
       SO ORDERED this _____




                                                        /s/ Benita Y. Pearson
                                                      ___________________________________
                                                      Benita Y. Pearson
                                                      United States District Judge, N.D. Ohio




                                                 13
